Exhibit 10.36
SECOND AMENDMENT TO LEASE
(190 Mathilda Place, Sunnyvale, California)
          This SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made and
entered into as of the 15th day of October 2010, by and between SPF MATHILDA,
LLC, a Delaware limited liability company (“Landlord”), and BROADCOM
CORPORATION, a California corporation (“Tenant”).
R E C I T A L S:
          A. Landlord’s predecessor in interest, M-D Downtown Sunnyvale, LLC, a
Delaware limited liability company, and Tenant entered into that certain Lease
Agreement dated as of May 18, 2000 (the “Original Lease”), as amended by that
certain Amendment to Lease Agreement by and between Landlord’s predecessor in
interest, 190 Mathilda Place, LLC, a California limited liability company, and
Tenant, dated as of September 30, 2005 (the “First Amendment” and, together with
the Original Lease, the “Lease”), whereby Landlord leases to Tenant and Tenant
leases from Landlord those certain premises consisting of approximately 125,019
rentable square feet comprised of all of the rentable space (exclusive of the
Phase I Garage) located in that certain office building located at 190 Mathilda
Place, Sunnyvale, California 94086, as more particularly described in the Lease.
          B. Tenant and Landlord desire to make certain modifications to the
Lease, and in connection therewith, Landlord and Tenant desire to amend the
Lease as hereinafter provided.
A G R E E M E N T:
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
          1. Capitalized Terms. All capitalized terms when used herein shall
have the same meanings as are given such terms in the Lease unless expressly
superseded by the terms of this Second Amendment.
          2. Extension of the Term of the Lease. Pursuant to the Lease, the Term
of the Lease is scheduled to expire on August 31, 2012. Landlord and Tenant
hereby agree to extend the Term of the Lease for a period of one hundred two
(102) months, from September 1, 2012 through February 28, 2021 (the “Extended
Expiration Date”), unless sooner terminated as provided in the Lease, as hereby
amended.
          3. Monthly Base Rent. Prior to September 1, 2010 (the “Second
Amendment Effective Date”), Tenant shall continue to pay monthly installments of
Monthly Base Rent in

          190 Mathilda Place     [Broadcom Corporation]

 



--------------------------------------------------------------------------------



 



accordance with the terms of the Lease, as hereby amended. Effective
retroactively as of the Second Amendment Effective Date, Paragraph 3(b) of the
Original Lease and the “Monthly Base Rent Adjustment” paragraph set forth in the
Basic Lease Information are hereby deleted in their entirety and of no further
force or effect. Commencing as of September 1, 2010 and continuing through the
Extended Expiration Date, Tenant shall pay Monthly Base Rent for the Premises in
accordance with the following schedule:

                                              Monthly Base Rental              
      Rate per Rentable Period   Per Annum   Per Month   Square Foot
September 1, 2010 – August 31, 2011
  $ 3,750,570.00     $ 312,547.50     $ 2.50  
September 1, 2011 – August 31, 2012
  $ 3,870,588.24     $ 322,549.02     $ 2.58  
September 1, 2012 – August 31, 2013
  $ 4,290,652.08     $ 357,554.34     $ 2.86  
September 1, 2013 – August 31, 2014
  $ 4,410,670.32     $ 367,555.86     $ 2.94  
September 1, 2014 – August 31, 2015
  $ 4,530,688.56     $ 377,557.38     $ 3.02  
September 1, 2015 – August 31, 2016
  $ 4,665,709.08     $ 388,809.09     $ 3.11  
September 1, 2016 – August 31, 2017
  $ 4,800,729.60     $ 400,060.80     $ 3.20  
September 1, 2017 – August 31, 2018
  $ 4,920,747.84     $ 410,062.32     $ 3.28  
September 1, 2018 – August 31, 2019
  $ 5,070,770.64     $ 422,564.22     $ 3.38  
September 1, 2019 – August 31, 2020
  $ 5,205,791.16     $ 433,815.93     $ 3.47  
September 1, 2020 – Extended Expiration Date
  $ 5,355,813.96     $ 446,317.83     $ 3.57  

All such Monthly Base Rent shall be payable by Tenant in accordance with the
terms of the Lease, as hereby amended.
          4. Alterations; Improvement Allowance. Any alterations and
improvements constructed by Tenant in the Premises shall be constructed subject
to the terms and conditions of the Lease, including, without limitation, the
terms and conditions of Paragraph 6 of the Original Lease, and, except for the
payment of the Improvement Allowance in accordance with the terms of this
Section 4, Landlord shall not be obligated to provide or pay for any improvement
work or services related to the improvement of the Premises. Tenant shall be
entitled to a one-time allowance for Alterations in the amount of up to
$625,095.00 (i.e., $5.00 per rentable square foot of the Premises multiplied by
125,019 rentable square feet) (the “Improvement Allowance”); provided that, in
connection with any such Alterations, Tenant shall pay to Landlord a
construction review fee to Landlord in an amount equal to the product of
(i) three percent (3%) and (ii) the sum of the Improvement Allowance actually
disbursed to Tenant pursuant to this Section 4 for the construction of
Alterations, which construction

                  190 Mathilda Place         [Broadcom Corporation]

-2-



--------------------------------------------------------------------------------



 



review fee shall be in lieu of the amounts otherwise payable by Tenant pursuant
to Paragraph 6(d) of the Original Lease. In addition, Tenant may elect to
utilize any portion of the Improvement Allowance for furniture, fixtures and
equipment or telecommunications or data cabling installed in the Premises, which
amounts shall be reimbursed to Tenant within thirty (30) days after receipt of
an invoice therefor from Tenant and executed unconditional final mechanics’ lien
releases, in statutory form, from Tenant’s suppliers and installers used in
connection with such items. Landlord shall not be obligated to disburse any
portion of the Improvement Allowance for Alterations until such time as Tenant
has delivered to Landlord and Landlord has approved, in Landlord’s reasonable
discretion, all of the following: (A) invoices, paid receipts and/or related
evidence reasonably acceptable to Landlord establishing that Tenant has paid an
amount equal to that portion of the Improvement Allowance requested by Tenant to
third parties in connection with the Alterations; (B) executed unconditional
final mechanics’ lien releases, in statutory form, from Tenant’s contractor and
all subcontractors, laborers, materialmen and suppliers providing materials or
services in excess of $10,000 and used by Tenant with respect to all work in and
to the Premises; (C) a certificate from Tenant’s architect or space planner, if
applicable, in a form reasonably acceptable to Landlord, certifying that the
construction of the Alterations has been substantially completed and meets all
applicable building codes; (D) if permits are required for the applicable
Alterations, a copy of the certificate of occupancy (or similar governmental
authorization) for the Premises; and (E) “as-built” drawings for the
Alterations, signed by either Tenant’s architect, space planner or contractor.
Thereafter, Landlord shall deliver, within fifteen (15) days following Tenant’s
delivery of the materials and information required for disbursement thereof in
the preceding sentence, a check payable to Tenant in the amount of that portion
of the Improvement Allowance requested by Tenant and paid to third parties in
connection with the Alterations. Landlord’s payment of the Improvement Allowance
shall not be deemed Landlord’s approval of any Alterations absent Landlord’s
prior approval pursuant to Paragraph 6 of the Original Lease. All costs related
to Alterations in excess of the Improvement Allowance shall be paid by Tenant in
accordance with Paragraph 6 of the Original Lease. Any unused portion of the
Improvement Allowance remaining as of December 31, 2011, shall be automatically
applied as a credit against the Monthly Base Rent next due pursuant to the
Lease, as hereby amended (the first day of the month that such Monthly Base Rent
is due being referred to herein as the “Rent Credit Application Date”), and
shall continue to be applied each month thereafter until such amounts have been
fully exhausted; provided, however, if Landlord fails to apply any such amounts
against Monthly Base Rent, then Landlord shall have no liability in connection
therewith and such failure shall not constitute a breach by Landlord of the
terms of the Lease, as amended, unless and until Tenant delivers written notice
of such failure (the “Rent Credit Notice”) to Landlord and Landlord thereafter
fails to apply such amounts to Monthly Base Rent next coming due not less than
ten (10) business days following Landlord’s receipt of such Rent Credit Notice.
In the event that the Improvement Allowance is not fully utilized by Tenant on
or prior to September 1, 2012 (the “Allowance Expiration Date”), then such
unused amounts shall revert to Landlord and Tenant shall have no further right
with respect thereto; provided, however, that, if Landlord fails to apply any
unused portion of the Improvement Allowance pursuant to the terms of this
Section 4 and if Tenant thereafter delivers to Landlord a Rent Credit Notice,
then the Allowance Expiration Date shall automatically be extended, on a day for
day basis, by the number of days after the Rent Credit Application Date that
Landlord fails

                  190 Mathilda Place         [Broadcom Corporation]

-3-



--------------------------------------------------------------------------------



 



to apply any unused portion of the Improvement Allowance pursuant to the terms
of this Section 4. Exhibit C of the Original Lease and Section 4 of the First
Amendment are hereby deleted in their entirety and deemed to be of no further
force or effect.
          5. Permitted Use. The “Tenant’s Use of the Premises” as set forth in
the Basic Lease Information is hereby modified to include the incidental testing
of Tenant’s electronic products, provided that such testing (i) is limited to
the use of network test gear powered by 120 volt standard circuits; (ii) is
non-destructive; (iii) does not involve the use of Hazardous Substances, as
defined in Paragraph 39 of the Original Lease, other than in de minimis amounts
in connection with such testing and in compliance with the terms and conditions
of Paragraph 39 of the Original Lease; and (iv) does not violate any local
zoning or other Laws.
          6. Project. Paragraphs 1(c) and 1(d) of the Original Lease are hereby
deleted and replaced with the following:
(c) The term “Project” shall mean the Land, the Building, an underground parking
garage located under the Building and the other buildings (the “Project
Garage”), the additional buildings designated as “Building II” and “Building
III” on Exhibit “A”, and any other buildings, parking structures and
improvements constructed on the Land now or in the future. Landlord may expand
the land and improvements that are included in the “Project” to include any
other property acquired by Landlord or its affiliates. In addition, at any time
during the Term, Landlord may reduce the land and improvements that are included
in the Project, subdivide the Project, or otherwise reconfigure the Project in
any way, so long as (i) the Minimum Parking continues to be available to Tenant
as provided by Paragraph 33, (ii) Tenant’s access to the Premises, the Building
and the parking areas of the Project are not materially impaired thereby, and
(iii) the aggregate Additional Charges payable by Tenant under this Lease are
not materially increased as a result of any such expansion or reduction. Upon
Landlord’s request, Tenant shall execute and deliver any documents or
instruments reasonably required in connection with any subdivision or lot line
adjustment process in connection with this Paragraph 1(c).
(d) Intentionally deleted.
          7. Tenant’s Early Termination Right. Provided that Tenant is not in
Default under the Lease, as hereby amended, as of the date of Tenant’s delivery
of the “Termination Notice,” as that term is defined below, the “Original
Tenant,” as that term is defined below, shall have the right to terminate the
Lease, as hereby amended, with respect to the entire Premises, effective as of
August 31, 2018 (the “Termination Date”), provided that (a) Landlord receives
irrevocable written notice (the “Termination Notice”) from Tenant on or before
August 31, 2017, stating that Tenant is electing to terminate the Lease, as
hereby amended, pursuant to the terms and conditions of this Section 7, and
(b) concurrent with Landlord’s receipt of the Termination Notice, Landlord
receives from Tenant an amount equal to Three Million Nine Hundred Eighty-One
Thousand Eight Hundred Seventeen and No/100 Dollars ($3,981,817.00) (the
“Termination Fee”) as consideration for Tenant’s early termination of the Lease,
as hereby amended. As used herein, “Original Tenant” shall mean

                  190 Mathilda Place         [Broadcom Corporation]

-4-



--------------------------------------------------------------------------------



 



the Tenant originally named in this Second Amendment, any Transfer Entity that
has succeeded to Tenant’s interest in the Lease, as hereby amended, pursuant to
a Permitted Transfer under Paragraph 9(f) of the Original Lease, or any
Affiliate of the originally named Tenant to which Tenant’s interest in the
Lease, as hereby amended, has been assigned pursuant to Paragraph 9(h) of the
Original Lease. The rights contained in this Section 7 shall be personal to the
Original Tenant and may only be exercised by the Original Tenant. Provided that
Tenant terminates the Lease, as hereby amended, pursuant to the terms of this
Section 7, the Lease, as hereby amended, shall terminate with the same force and
effect as if the Lease, as hereby amended, were scheduled to expire in
accordance with its terms on the Termination Date, and Tenant shall vacate and
surrender the Premises, and deliver exclusive possession thereof to Landlord, on
or before the Termination Date in accordance with the provisions of the Lease,
as hereby amended, including, without limitation, Paragraph 14(b) of the
Original Lease. Notwithstanding anything to the contrary contained herein,
Tenant shall only have the right to terminate the Lease, as hereby amended, if,
simultaneously with the termination of the Lease, as hereby amended, and as a
condition to such termination, Tenant also terminates its leases for any and all
other space leased by Tenant at the Project.
          8. Option to Renew. Paragraph 42 of the Original Lease and Section 7
of the First Amendment are hereby deleted in their entirety. Upon the conditions
that (i) no Default is continuing under the Lease, as hereby amended, at the
time of exercise or at the commencement of the option term, and (ii) the
Original Tenant (and/or any Affiliates of the Original Tenant that are occupying
the Premises as subtenants of the Original Tenant) continues to physically
occupy the entire Premises, then Tenant shall have the option to extend the Term
of the Lease for all space then under lease to Tenant in the Building for one
(1) additional period of seven (7) years (the “Extension Term”) following the
Initial Expiration Date (the “Extension Option”), by giving written notice (the
“Exercise Notice”) to Landlord irrevocably exercising the Extension Option at
least eighteen (18) months prior to the expiration of the Term of the Lease.
Paragraph 43 of the Original Lease shall apply with respect to the Extension
Term, except as follows:
                    8.1. The introductory grammatical paragraph of Paragraph 43
of the Original Lease is hereby deleted in its entirety and replaced with the
following;
“The initial Monthly Base Rent during the Extension Term shall be the Fair
Market Rental Value for the Premises as of the commencement of the Extension
Term, as determined below:”
                    8.2. All references in Paragraph 43 of the Original Lease to
“the Expiration Date” shall be deemed to be references to the Extended
Expiration Date of February 28, 2021, and all references in Paragraph 43 of the
Original Lease to “the Lease Term” shall be deemed to be references to the Term
of the Lease, as extended by this Second Amendment.
                    8.3. Notwithstanding anything contained in the Lease to the
contrary, for purposes of the Extension Option, Fair Market Rent will be
determined without regard for the Monthly Base Rent being paid by Tenant
pursuant to the Lease, as hereby amended, at the time the Extension Option is
exercised, and may be lower than the Monthly Base Rent being paid by Tenant
during the last month of the Initial Term. In addition, all references to the
“Mid-

                  190 Mathilda Place         [Broadcom Corporation]

-5-



--------------------------------------------------------------------------------



 



Peninsula area” are hereby deleted and replaced with references to the
“Sunnyvale/Mountain View/Santa Clara submarkets”.
                    8.4. Paragraph 43(f) of the Original Lease is hereby deleted
in its entirety. From and after the commencement of the Extension Term, all of
the other terms, covenants and conditions of the Lease, as hereby amended, shall
also apply; provided, however, that Tenant shall have no further rights to
extend the Term of the Lease.
          9. Repair and Maintenance. The following changes are hereby made to
the Original Lease in order to conform to the pattern and practice of the
parties as it relates to repairs and maintenance at the Building:
                    9.1. Paragraph 7(a) of the Original Lease is hereby deleted
and replaced with the following:
(a) Landlord’s Obligations. Landlord shall perform, in a first class manner,
each of the following repair, replacement and maintenance obligations:
          (i) Maintenance, repair and replacement (as necessary) of the
exterior, roof and structural portions of the Building (including load bearing
walls and foundations);
          (ii) Maintenance, repair and replacement (as necessary) of the
Building’s elevators and the Building’s building systems for mechanical,
electrical, HVAC and plumbing, and all controls appurtenant thereto
(collectively, the “Building Systems”); and
          (iii) Maintenance, repair and replacement (as necessary) of the
Building Common Area and the Project Common Area, including, without limitation,
such maintenance, repair and replacement with respect to the Project Common Area
as may be expressly required by the terms and conditions of the DDA, the Parking
REA and/or the CC&Rs.
          Landlord’s obligations under this Paragraph 7(a) with respect to any
particular repair, maintenance or replacement requirement (other than general
maintenance of the Project Common Area and Building Common Area, in the ordinary
course of business), shall not commence until either Tenant notifies Landlord in
writing of any circumstances that Tenant believes may trigger Landlord’s
obligations, or Landlord otherwise has actual notice of such requirement (such
that any incremental additional cost incurred solely as a result of Landlord’s
negligent or intentional failure to make any required repair, maintenance or
replacement of which Landlord has actual knowledge within a commercially
reasonable period of time after Landlord obtains such knowledge shall not be
included in “Expenses” hereunder, notwithstanding Landlord’s not receiving
written notice of circumstances triggering Landlord’s obligations). Tenant shall
reasonably cooperate (at no material cost to Tenant or material interruption of
Tenant’s Permitted Use of the Premises or its Minimum Parking rights during
normal business hours) with Landlord in connection with Landlord’s

                  190 Mathilda Place         [Broadcom Corporation]

-6-



--------------------------------------------------------------------------------



 



repair, maintenance and replacement activities pursuant to this Paragraph 7(a)
both within the Premises and in the Common Area, including, without limitation,
by cooperating in any parking restrictions and limitations and/or other
restrictions and limitations on use of the Common Area during such activities.
If Landlord fails after thirty (30) days’ written notice by Tenant (or such
lesser period as may be reasonable if such failure materially interferes with
Tenant’s use or occupancy of the Premises or threatens material damage to
Tenant’s property or material harm to Tenant’s employees, even if such shorter
period of time is less than the cure period provided in Paragraph 19(b) before
such failure would be a “default” by Landlord under this Lease) to proceed with
due diligence to make repairs required to be made by Landlord under this
Paragraph 7(a), the same may be made by Tenant at the expense of Landlord, so
long as Tenant first provides Landlord with an additional notice and an
additional five (5) business days (or, in the event of an emergency that
threatens material damage to Tenant’s property or material harm to Tenant’s
employees, one (1) business day) to either (i) dispute Landlord’s obligation and
submit such dispute to arbitration pursuant to Paragraph 45, (ii) commence cure,
or (iii) by written notice to Tenant within such five business day period after
receipt of such notice, designate the contractor Tenant shall use in connection
with any such repair by Tenant in which event Tenant shall only make such
repairs using such designated contractor. If Landlord fails to dispute such
obligation, commence cure or to so designate a contractor, Tenant may proceed
with an experienced, duly licensed and adequately insured contractor selected by
Tenant. Any expenses incurred by Tenant in connection with the preceding
sentence shall be reimbursed (with interest at the rate of 8.5% from the date on
which Tenant incurs such costs) within thirty (30) days after submission of a
bill or statement therefor to Landlord. Tenant shall have no right to offset any
such amounts against Rent hereunder. If Landlord disputes Tenant’s right to cure
Landlord’s default or the reasonableness of the costs incurred by Tenant,
Landlord shall submit such dispute to binding arbitration pursuant to
Paragraph 45 within thirty (30) business days after Tenant’s demand. If Landlord
fails to either reimburse Tenant or dispute Tenant’s demand pursuant to the
previous sentence within thirty (30) business days after Tenant’s demand, Tenant
may submit such dispute to binding arbitration pursuant to Paragraph 45.
9.2. The first sentence of Paragraph 7(b) of the Original Lease is hereby
deleted and replaced with the following:
Tenant shall maintain, repair and replace (as necessary), at its sole cost and
expense, all portions of the Premises that are not Landlord’s obligations under
Paragraph 7(a) (including, without limitation, the interior portion of the
Premises, the Tenant Improvements, any Alterations, and any additional tenant
improvements, alterations or additions installed by or on behalf of Tenant
within the Premises, including Tenant’s dedicated chiller, air compressor, and
other similar equipment and systems), to the extent necessary to maintain the
Premises in the same condition as exists on the Second Amendment Effective Date.

                  190 Mathilda Place         [Broadcom Corporation]

-7-



--------------------------------------------------------------------------------



 



                   9.3. In addition, the fourth (4th) sentence of Paragraph 7(b)
of the Original Lease is hereby deleted and replaced with the following:
Tenant’s obligations under this Paragraph 7(b) include, without limitation, the
replacement, at Tenant’s sole cost and expense, of any portions of the Premises
which are not Landlord’s express responsibility under Paragraph 7(a), if it
would be commercially prudent to replace, rather than repair, such portions of
the Premises, regardless of whether such replacement would be considered a
capital expenditure.
                   9.4. The following is hereby added after the first sentence
of Paragraph 7(c) of the Original Lease:
Tenant shall be responsible for Tenant’s Share of all costs incurred by Landlord
in connection with Landlord’s obligations under Paragraph 7(a) to the extent
they are properly included within the definition of Expenses under
Paragraph 3(c), which costs shall be payable by Tenant as Additional Charges in
accordance with Paragraph 3(c). In addition, Tenant shall pay all costs incurred
in connection with Tenant’s obligations under Paragraph 7(b).
                   9.5. Paragraph 7(d) of the Original Lease is hereby deleted
in its entirety.
                   9.6. The third (3rd) and fourth (4th) sentences of Paragraph
7(e) of the Original Lease are hereby deleted in their entirety.
                   9.7. Paragraph 12(b) of the Original Lease is hereby deleted
and replaced with the following:
Subject to the provisions elsewhere herein contained and to the Rules and
Regulations, Tenant shall be responsible for arranging for, and direct payment
of any and all cost of, electricity, internal security, transportation
management programs, telephone, cable and digital communications equipment and
services, janitorial services, and any and all other utilities and services not
provided by Landlord. Landlord shall cooperate in a reasonable manner with
Tenant’s efforts to arrange all such services. Subject to the provisions
elsewhere in this Lease and to the Rules and Regulations, Landlord shall furnish
to the Premises (i) water, normal sanitary sewage service and equipment and
facilities for the provision of electricity (although Tenant shall contract
directly with the applicable public utility company for electricity) that are,
in Landlord’s commercially reasonable judgment, customarily furnished in
comparable office buildings in the immediate market area and suitable for
general office use of the Premises; (ii) heat and air conditioning required in
Landlord’s commercially reasonable judgment for the comfortable use and
occupation of the Premises; and (iii) elevator service, which shall mean service
either by non-attended automatic elevators or elevators with attendants, or
both, and may include controlled access after Business Hours, all at the option
of Landlord. In addition, Landlord shall provide necessary utilities and
services to the Common Areas, as determined by Landlord in Landlord’s

                  190 Mathilda Place         [Broadcom Corporation]

-8-



--------------------------------------------------------------------------------



 



reasonable discretion, and in any event to the extent expressly required by the
terms and conditions of the DDA, the Parking REA and/or the CC&Rs. Tenant agrees
at all times to cooperate fully with Landlord and to abide by all the
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the Building Systems. Whenever heat generating
machines, excess lighting or equipment are used in the Premises which affect the
temperature otherwise maintained by the air conditioning system, Landlord
reserves the right to install (or to require Tenant to install) supplementary
air conditioning units in the Premises, and the cost thereof, including the cost
of installation and the cost of operation and maintenance thereof, shall be paid
by Tenant to Landlord upon demand by Landlord.
                    9.8. Notwithstanding anything contained in this Second
Amendment or the Lease, in the event that Landlord is not maintaining and
repairing any of those Building Systems (or any portion thereof) that were the
responsibility of Tenant to maintain under the Lease prior to execution and
delivery of this Second Amendment (“Forfeited Building Systems”) in a manner
consistent with the standards required of Landlord hereunder, then Tenant shall
provide Landlord with written notice specifying those items relating to such
Forfeited Building Systems that are not being adequately maintained or repaired.
After receipt of Tenant’s notice, Landlord shall have a period of thirty
(30) days to cure the items relating to such Forfeited Building Systems set
forth in Tenant’s notice. If Landlord has not cured the items set forth in
Tenant’s notice within such thirty (30) day period, then Tenant may elect, by
providing a second written notice to Landlord (“Tenant’s Take Back Notice”) to
take over the repair and maintenance obligations with respect to those portions
of the Forfeited Building Systems specified in Tenant’s Take Back Notice on a
date specified in Tenant’s Take Back Notice (the “Take Back Date”), which date
shall not be less than thirty (30) days after the date of Tenant’s delivery of
Tenant’s Take Back Notice. If Landlord delivers written notice to Tenant prior
to the Take Back Date providing a detailed written objection disputing Tenant’s
assertion that Landlord’s repair and maintenance is not consistent with the
standards required of Landlord hereunder, then Tenant shall not take over such
repair and maintenance obligations unless and until such dispute is finally
resolved. In the event Tenant elects to perform the repair and maintenance
obligations on any Building Systems, Tenant shall do so using contractors who
are experienced, duly licensed and adequately insured. Such repair and
maintenance shall be conducted in a manner consistent with a first-class office
project and in accordance with all of the requirements applicable to Tenant’s
maintenance obligations that were contained in the applicable provisions of the
Original Lease prior to amendment hereby. The cost of any repairs and
maintenance performed by Tenant will be at Tenant’s sole cost, unless the
necessity for such repairs is caused by the gross negligence or willful
misconduct of Landlord or its agents. In the event that, at any time after
Tenant takes over the repair and maintenance obligations as set forth above,
Landlord determines, in its reasonable discretion, that Tenant is not
maintaining and repairing any of the Forfeited Building Systems in a manner
consistent with the standards required of Tenant hereunder, as reasonably
determined by Landlord, then Landlord may elect, by providing a written notice
to Tenant (“Landlord’s Take Back Notice”), to take over the repair and
maintenance obligations with respect to those portions of the Forfeited Building
Systems specified in Landlord’s Take Back Notice.

                  190 Mathilda Place         [Broadcom Corporation]

-9-



--------------------------------------------------------------------------------



 



          10. Restoration. Paragraph 6(e) and the last sentence of
Paragraph 24(a) of the Original Lease are hereby deleted and notwithstanding
anything contained in the Original Lease, upon the expiration or sooner
termination of the Term, Tenant shall upon demand by Landlord, at Landlord’s
election either (i) at Tenant’s sole cost and expense, forthwith and with all
due diligence remove any Specialty Installations (as defined below) made by or
for the account of Tenant, designated by Landlord to be removed (provided,
however, that upon the written request of Tenant prior to installation of any
Alterations, Landlord shall advise Tenant at that time whether or not such
Alterations constitute Specialty Installations and must be removed upon the
expiration or sooner termination of the Lease, as amended), and restore the
applicable portions of the Premises to shell condition, subject to normal wear
and tear and the rights and obligations of Tenant concerning casualty damage
pursuant to Paragraph 20 of the Original Lease or (ii) pay Landlord the
reasonable estimated cost of the removal of any such Specialty Installations and
the restoration of the Premises as required by item (i) of this Section 10,
which cost shall be determined in accordance with a competitive bid process
using project-approved contractors. If Landlord fails to make the foregoing
election not less than six (6) months prior to the expiration or earlier
termination of the Term, then Landlord shall be deemed to have made the election
set forth in item (i) of the immediately preceding sentence. Notwithstanding
anything to the contrary set forth herein, Tenant shall not be required to
remove, or to pay Landlord the reasonable estimated cost of removal of, (a) any
Tenant Improvements or Alterations existing in the Premises as of the date of
this Second Amendment, except for any laboratory space and laboratory
installations (including any supplemental HVAC equipment serving any laboratory
space) and any Specialty Installations described in items (A) through (D) of
this Section 10 below, or (b) any Alterations or other improvements installed
after the date of this Second Amendment that are not “Specialty Installations,”
as that term is defined below. As used herein, “Specialty Installations” shall
mean and refer to Alterations installed by or for Tenant (including, without
limitation, Tenant Improvements) that are not standard office installations and
improvements, as determined by Landlord in its reasonable discretion, including,
without limitation, laboratory space, laboratory installations, kitchens (other
than standard office break room facilities), executive bathrooms, raised
computer floors, computer room installations, supplemental HVAC equipment, safe
deposit boxes, vaults, libraries or file rooms requiring reinforcement of
floors, internal staircases, slab penetrations, conveyors, dumbwaiters, and
other Alterations or Tenant Improvements of a similar character. Notwithstanding
anything to the contrary contained in the Lease, as hereby amended, “Specialty
Installations” shall include the following (all of which shall be required to be
removed by Tenant regardless of whether Landlord shall have so advised Tenant
upon Tenant’s written request prior to their respective installation): (A) all
communications and computer lines and cabling installed by or for Tenant;
(B) the Generator (as defined in Paragraph 41 of the Original Lease) and all
associated improvements and connections; (C) all of Tenant’s exterior building
and monument signage; and (D) any Antennae (as defined in Paragraph 40 of the
Original Lease).
          11. Expenses. The clause “to the extent Tenant’s Share thereof is” is
hereby inserted in item (ff) of the second grammatical paragraph of
Paragraph 3(c)(i)(E) on the ninth (9th) line of page 10 of the Original Lease,
immediately following the word “affiliate” and immediately preceding the clause
“in excess of”. In addition, Paragraph 3(c)(i)(D) of the Original Lease shall be
deleted in its entirety and replaced with the following:

                  190 Mathilda Place         [Broadcom Corporation]

-10-



--------------------------------------------------------------------------------



 



(D) “Building Share” shall mean the rentable area in the Building divided by the
total rentable area in the Project with respect to Expenses that relate to the
entire Project, as determined by Landlord in its reasonable discretion, based on
the same measurement methodology as is used to measure the Rentable Area of the
Premises as specified in the Basic Lease Information and shall mean the amount
of such Expenses equitably allocable to the Building (in the event the Expense
relates to less than the entire Project).
          12. Payment of Real Estate Taxes. The references to “the Expiration
Date” contained in Paragraph 3(c)(ii)(A) on the fourteenth (14th) line of page
11 and in Paragraph 3(c)(iii) on the second (2nd) line of page 13 of the
Original Lease are hereby deleted in their entirety and replaced with the
following: “such determination (provided that Landlord shall use good faith
efforts to complete such determination within thirty (30) days after the
Expiration Date)”.
          13. Assignment and Subletting.
                    13.1. The clause “or any of its Affiliates or successor
Transfer Entities” is hereby inserted in item (II) of Paragraph 9(c) on the
tenth (10th) line of said Paragraph of the Original Lease, immediately following
the clause “the original Tenant” and immediately preceding the clause “will
occupy”.
                    13.2. The clause “, if Tenant is not a surviving entity
following such transaction,” is hereby added to item (1) of Paragraph 9(f) of
the Original Lease, immediately following the clause “each of the Transfer
Standards (as defined below) or” and immediately preceding the clause “the
obligations of such Transfer Entity are guaranteed” and the words “Tenant or”
are deleted in the next line of that Paragraph before the words “an Affiliate
(as defined below)”.
                    13.3. Notwithstanding anything to the contrary contained in
the last sentence of Paragraph 9(f) of the Original Lease, if Tenant is then
publicly-traded (such that Tenant’s 10-K is available to the general public),
then the Transfer Standards described in said Paragraph 9(f) may be reflected in
Tenant’s most recent 10-K statement (with a certification by the chief financial
officer of Tenant provided to Landlord stating that there have been no changes
in such statement which would cause the Transfer Standards not to be satisfied
as of the date of the transfer), rather than on audited financial statements.
                    13.4. Paragraph 9(h) of the Original Lease is hereby deleted
and replaced with the following:
(h) Tenant shall have the right, without Landlord’s consent and without
triggering Landlord’s rights under Paragraph 9(c), but with written notice to
Landlord prior thereto or immediately thereafter, to enter into an Assignment of
Tenant’s interest in this Lease or a Sublease of all or any portion of the
Premises to an Affiliate (as defined below) of Tenant, provided that in
connection with an Assignment that is not a Sublease, the Affiliate delivers to
Landlord concurrent with such Assignment a written notice of the Assignment and
an assumption

                  190 Mathilda Place         [Broadcom Corporation]

-11-



--------------------------------------------------------------------------------



 



agreement whereby the Affiliate assumes and agrees to perform, observe and abide
by the terms, conditions, obligations, and provisions of this Lease arising from
and after the effective date of the assignment. No Sublease or Assignment by
Tenant made pursuant to Paragraph 9(f) above or this Paragraph 9(h) shall
relieve Tenant of Tenant’s obligations under this Lease. As used in this
Paragraph, the term “Affiliate” shall mean and collectively refer to a
corporation or other entity which controls, is controlled by or is under common
control with Tenant, by means of an ownership of either (aa) more than fifty
percent (50%) of the outstanding voting shares of stock or partnership or other
ownership interests, or (bb) stock, or partnership or other ownership interests,
which provide the right to control the operations, transactions and activities
of the applicable entity.
          14. Default. The default by Tenant under any other lease by Tenant for
space at the Project (which continues beyond expiration of any applicable notice
and cure period provided under such other lease) shall also, at the election of
Landlord, constitute a Default of the Lease, as hereby amended, provided that
Landlord is then the landlord under such other lease.
          15. Corporate Authority; Financial Information.
                   15.1. Landlord and Tenant acknowledge that the third (3rd)
and fourth (4th) sentences of Paragraph 32 of the Original Lease are duplicative
and, therefore, the fourth (4th) sentence of Paragraph 32 of the Original Lease
is hereby deleted in its entirety.
                   15.2. In recognition of public reporting requirements that
satisfy Tenant’s financial disclosure obligations under the Original Lease,
Paragraph 32 of the Lease is hereby amended to add the following at the end of
the existing fifth (5th) sentence thereof:
; provided, however, that as long as the common stock of Tenant (or of its
assignees permitted pursuant to this Lease or otherwise approved by Landlord in
writing) is publicly-traded on a United States national stock exchange, and such
information is available as part of Tenant’s (or such permitted assignee’s) 10-K
or 10-Q report filings on the SEC’s Edgar website, and such materials are
current per SEC filing requirements, then such requirement shall be fulfilled by
such filings.
          16. Parking. Paragraph 33 of the Original Lease is hereby amended to
provide that notwithstanding anything to the contrary in the Lease or any rules
and regulations prescribed by Landlord for the Building, but subject to the City
Parking Rights, the Parking REA, the CC&Rs, and any other Law, development or
land use requirements of the City or in connection with condemnation, Tenant
shall have the right to park employee-owned or employee-leased light trucks and
passenger car-sized vehicles overnight for periods up to ten (10) consecutive
business days in order to accommodate Tenant’s employees’ business travel
requirements, provided that such vehicles shall be parked in the reserved area
on level 3 of the Project Garage or in such other area as may be designated by
Landlord from time to time, and further provided that Tenant shall use
reasonable efforts to inform the Building manager in advance when an employee’s
vehicle will be parked at the Building overnight for more than two
(2) consecutive business days. Landlord shall have the right to make reasonable

                  190 Mathilda Place         [Broadcom Corporation]

-12-



--------------------------------------------------------------------------------



 



modifications to the City Parking Rights, or to create, accept or adopt
additional City Parking Rights so long as (i) the Minimum Parking continues to
be available to Tenant as provided by Paragraph 33 of the Original Lease,
(ii) Tenant’s access to the Premises, the Building and the parking areas of the
Project are not materially impaired thereby, and (iii) the aggregate Additional
Charges payable by Tenant under the Lease, as hereby amended, are not materially
increased as a result of any such modifications.
          17. Form of Tenant Estoppel Certificate. The clause “and Lender shall
have the cure rights expressly provided in Paragraph 21 of the Lease”, at the
end of Paragraph 16 of the Form of Tenant Estoppel Certificate attached to the
Original Lease as Exhibit “E” is hereby deleted and replaced with the clause,
“and Lender shall have the cure rights expressly provided in Paragraph 19 of the
Original Lease.”
          18. Contingencies. This Second Amendment is hereby made expressly
contingent upon (a) the execution by Landlord and Tenant of a lease extension
for the premises currently leased by Tenant from Landlord in the building
located at 150 Mathilda Place (the “Related Lease Extension”) and a new lease
for premises consisting of the entire third and fourth floors of the building
located at 100 Mathilda Place, Sunnyvale, California (the “Related New Lease”)
on or before November 1, 2010, each in a form reasonably acceptable to both
Landlord and Tenant and each for a term ending February 28, 2021 (which
contingency may be waived in writing by Landlord and Tenant), (b) the execution
and delivery by Landlord and Seagate of a lease termination agreement, in a form
acceptable to Landlord, with respect to the premises to be leased by Tenant at
100 Mathilda Place, on or before November 1, 2010 (which contingency may be
waived in writing by Landlord and Tenant), (c) subject to the terms of
Paragraph 46 of the Related New Lease, the execution by Seagate and delivery to
Tenant of the “Bill of Sale,” as that term is defined in Paragraph 46 of the
Related New Lease, on or before November 1, 2010 (which contingency may be
waived in writing by Tenant or may be deemed waived by Tenant in accordance with
Paragraph 46 of the Related New Lease), and (d) with respect to the Related New
Lease, the occurrence of the Delivery Date (as defined in the Related New Lease)
on or before May 1, 2011 (which contingency may be waived in writing by Tenant).
If and only if this Second Amendment is fully executed and delivered and
thereafter any of the foregoing conditions described in this Section 18 are not
satisfied or waived on or before November 1, 2010, or May 1, 2011, as
applicable, then Tenant may terminate this Second Amendment, as well as the
Related Lease Extension and the Related New Lease, by delivering written notice
of its election to terminate this Second Amendment, the Related Lease Extension
and the Related New Lease at any time after November 1, 2010, or May 1, 2011, as
applicable, and prior to the satisfaction (albeit late) or waiver of the
applicable foregoing conditions. If and only if this Second Amendment is fully
executed and delivered and thereafter (i) Seagate fails to sign and deliver the
lease termination agreement referenced in item (b) above, or revokes its
signature on such lease termination agreement before the same is fully executed
and delivered by Landlord, or (ii) Broadcom fails to sign and deliver either or
both of the Related Lease Extension or the Related New Lease, or revokes its
signature on either or both of the Related Lease Extension or the Related New
Lease before the same are fully executed and delivered by Landlord, then
Landlord may terminate this Second Amendment, as well as the Related Lease
Extension and the Related New Lease, by delivering written notice of its
election to terminate this Second Amendment, the Related Lease Extension and the
Related New Lease at any time after November 1, 2010,

                  190 Mathilda Place         [Broadcom Corporation]

-13-



--------------------------------------------------------------------------------



 



and prior to the satisfaction (albeit late) or waiver of the applicable
foregoing conditions. In the event either Landlord or Tenant elect to exercise
its termination right as set forth above, the Lease, as amended, and the lease
at 150 Mathilda Place shall continue in full force and effect and shall expire
as of the expiration date set forth in each respective lease (i.e., August 31,
2012) without regard to the terms of this Second Amendment and the Related Lease
Extension, as applicable, the Related New Lease shall terminate as of the date
set forth in the such party’s termination notice, and Landlord and Tenant shall
be relieved of any and all liability and responsibility under this Second
Amendment, the Related Lease Extension and the Related New Lease.
          19. Non-Disturbance. Landlord hereby represents and warrants that as
of the date of this Second Amendment there are no ground or underlying leases,
mortgages or deeds of trust encumbering the Building or Project.
          20. Notices. Notwithstanding anything to the contrary set forth in the
Lease, effective as of the date of this Second Amendment, any Notices to
Landlord and Tenant must be sent, transmitted, or delivered, as the case may be,
to the following addresses:
LANDLORD:
Jones Lang LaSalle Americas Inc.
Park Place at Bay Meadows
1200 Park Place, Suite 330
San Mateo, California 94403
Attention: Stacey Kelsey, RPA, General Manager
and
J.P. Morgan Investment Management Inc.
1999 Avenue of the Stars, 26th Floor
Los Angeles, California 90067
Attention: Steven M. Zaun, Vice President
and
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
TENANT:
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Attention: Director of Global Real Estate

                  190 Mathilda Place         [Broadcom Corporation]

-14-



--------------------------------------------------------------------------------



 



and
Mintz Levin Cohn Ferris Glovsky and Popeo PC
3580 Carmel Mountain Road, Suite 300
San Diego, California 92130
Attention: Scott Biel, Esq.
          21. Broker. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than CB Richard Ellis, Inc., CPS
Corfac International, and Jones Lang LaSalle (the “Brokers”), and that they know
of no other real estate broker or agent who is entitled to a commission in
connection with this Second Amendment. Each party agrees to indemnify and defend
the other party against and hold the other party harmless from any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent, other than the Brokers, occurring by, through, or under the indemnifying
party. Landlord shall pay the Brokers any commissions due in connection with
this Second Amendment pursuant to separate written agreements with such Brokers.
The terms of this Section 21 shall survive the expiration or earlier termination
of this Second Amendment.
          22. No Further Modification. Except as set forth in this Second
Amendment, all of the terms and provisions of the Lease are hereby ratified and
confirmed and shall remain unmodified in full force and effect. In the event of
any conflict between the terms and conditions of the Lease and the terms and
conditions of this Second Amendment, the terms and conditions of this Second
Amendment shall prevail.
          23. Counterparts. This Second Amendment may be executed in any number
of counterparts, which may be delivered electronically, via facsimile or by
other means. Each party may rely upon signatures delivered electronically or via
facsimile as if such signatures were originals. Each counterpart of this Second
Amendment shall be deemed to be an original, and all such counterparts
(including those delivered electronically or via facsimile), when taken
together, shall be deemed to constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
[SIGNATURE PAGE FOLLOWS.]

                190 Mathilda Place       [Broadcom Corporation]

-15-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Second Amendment has been executed as of the
day and year first above written.

                  “LANDLORD”   “TENANT”    
 
                SPF MATHILDA, LLC,   BROADCOM CORPORATION,     a Delaware
limited liability company   a California corporation    
 
               
By:
Name:
  /s/ Steve M. Zaun
 
Steve M. Zaun   By:
Name:   /s/ Ken Venner                                10-18-10
 
Ken Venner    
Title:
  Vice President   Title:   Executive Vice President and Chief    
 
          Information Officer    
 
               
 
      By:
Name:   /s/ Eric Brandt
 
Eric Brandt    
 
      Title:   Executive Vice President and Chief    
 
          Financial Officer    

                  190 Mathilda Place         [Broadcom Corporation]

-16-